TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00388-CV



                    Jimmie Luecke Children Partnership, Ltd., Appellant

                                                 v.

                 Elaine Pruncutz, John Pruncutz, and Amy Peters, Appellees


       FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
           NO. 11, 936, HONORABLE DON B. MORGAN, JUDGE PRESIDING


                            MEMORANDUM OPINION

               Appellant Jimmie Luecke Children Partnership, Ltd. has notified this Court that

appellee Elaine Pruncutz has filed for bankruptcy under Title 7, United States Bankruptcy Code (case

number 04-16266-frm, United States Bankruptcy Court, Western District of Texas, Austin Division).

See Tex. R. App. P. 8.1. In accordance with the automatic stay under federal law and the state rules

of appellate procedure, this appeal is suspended until an event occurs that would allow the appeal

to be reinstated. 11 U.S.C. § 362; Tex. R. App. P. 8.2. Any party may move for reinstatement when

and if appropriate. See Tex. R. App. P. 8.3. Failure to notify the Court of an event allowing

reinstatement will result in dismissal for want of prosecution.




                                              David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Filed: January 27, 2005